Citation Nr: 1214525	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy and/or carpal tunnel syndrome of the bilateral upper extremities. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to October 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Reno, Nevada.  The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in September 2008.  A transcript of the hearing is associated with the claims file.  These issues were previously remanded by the Board in October 2008 and August 2010 for further development. 

The medical evidence shows that although the Veteran raised a claim of entitlement for service connection for peripheral neuropathy of the upper extremities specifically, there is medical evidence that he has bilateral carpal tunnel syndrome associated with the same symptoms.  The U. S. Court of Appeals for Veterans Claims (Court) has found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the issue pertaining to the upper extremities to encompass this disability as well.  


FINDINGS OF FACT

1.  Peripheral neuropathy and/or carpal tunnel syndrome of the bilateral upper extremities were not manifested during the Veteran's active duty service or for many years thereafter, nor are they otherwise related to the Veteran's active duty service, including exposure to herbicides.

2.  Peripheral neuropathy of the bilateral lower extremities was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to the Veteran's active duty service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy and/or carpal tunnel syndrome of the bilateral upper extremities were not incurred in or aggravated by the Veteran's active duty service, nor may they be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent letters in June 2006 and November 2008 that fully addressed all notice elements and the June 2006 letter was sent prior to the initial RO decision in this matter.  The letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment and personnel records, as well as post-service reports of VA and private treatment and a VA examination with addendum.  Further, the claims file shows that the Veteran is receiving Social Security Administration (SSA) benefits based on his age.  As these benefits are not disability-based, they are not pertinent to the appeal.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements, including his hearing testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board finds that there was substantial compliance with October 2008  and August 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in October 2008 directed the RO to ask the Veteran to identify all VA and non-VA health care provider who treated him for his claimed conditions from his discharge from active service in 1966 to the present and ensure that all identified private and VA medical treatment records that are not already of record are obtained.  The RO was also instructed to obtain any medical health treatment records and examination reports for the Veteran from Southern California Gas Company.  Moreover, the Board directed the RO that if additional evidence was received indicating treatment for peripheral neuropathy, or any other neurologic disorder of the bilateral upper and lower extremities, the Veteran should be scheduled for a neurologic examination.  

As pointed out in the Board's August 2010 remand, the Veteran was afforded a VA examination in May 2009 pertaining to his claimed bilateral peripheral neuropathy disabilities.  However, there is no indication in the record that the RO asked the Veteran to identify all VA and non-VA health care providers who treated him for his claimed conditions from his discharge from active service in 1966 to the present and attempted to obtain any identified records.  There is also no indication that any attempt was made to obtain records from the Southern California Gas Company.  Thus, in August 2010, these issues were again remanded for compliance with the prior remand.  The RO was also instructed that if any additional evidence was obtained as a result of any of the above actions, they were to send the claims file to the VA examiner who conducted the May 2009 VA examination to issue an addendum indicating whether any newly received evidence alters or affects his opinion as to the etiology of the Veteran's peripheral neuropathy.  

In August 2010, the RO sent a letter to the Veteran requesting that he provide all VA and non-VA health care providers who had treated him for this disability since 1966, as well as any records from Southern California Gas Company.  The RO obtained additional VA treatment records.  In September 2010, the Veteran indicated that he had contacted Southern California Gas and learned that they no longer had any records from 1968 in their possession.  Moreover, he did not identify any other outstanding private treatment records.  An addendum was issued in August 2010 by the same VA examiner indicated that there was no new evidence that changed his previous medical opinion.  Accordingly, the Board finds that there has been substantial compliance with the October 2008 and August 2010 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).

Analysis

The Veteran is seeking service connection for peripheral neuropathy and/or carpal tunnel syndrome of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities.  As the same regulations and facts are applicable to both issues, they will be addressed under the same analysis.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  In addition, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than CLL; abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  The Update 2004, published in March 2005, concluded that two health outcomes fell into the 'limited or suggestive evidence of no association' category: gastrointestinal and brain tumors.  See 72 Fed. Reg. 32,395- 407 (June 1, 2007).  The Institute of Medicine's Update 2006, published in 2007, reported 'inadequate or insufficient evidence to determine [an] association' existed between chemical exposure and cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); and 'limited or suggestive evidence of an association' between herbicide exposure and hypertension, and between AL Amyloidosis and herbicide exposure.  See also Notice, 68 Fed. Reg. 27, 630-41 (May 20, 2003), and Notices at 61 Fed. Reg. 57, 586-589 (1996); 64 Fed. Reg. 59, 232-243 (1999); and 67 Fed. Reg. 42, 600-608 (June 24, 2002). See also Veterans and Agent Orange: Update 2006 (2007).

In this case, the Veteran's military personnel record shows that he received the National Defense Service Medal and the Vietnam Service Medal.  Service personnel records also showed that he left Vietnam in December 1966.  His service treatment records do not reflect any treatment or diagnosis of any neurological disorder of the upper and lower extremities, including peripheral neuropathy or carpal tunnel syndrome.  A November 1966 service examination, as well as a July 1967 service examination prior to discharge, both show that the Veteran's upper and lower extremities and the neurologic system were evaluated as clinically normal.  Importantly, the Veteran's contemporaneous medical histories are silent with respect to any complaints concerning his upper and lower extremities.  In fact, he expressly denied any neuritis.  Moreover, a December 1968 service examination to determine if the Veteran was qualified for remote duty also  showed that the upper and lower extremities, as well as the neurologic system, were clinically normal.  With the exception of wearing glasses in high school and fracturing his little finger, the Veteran denied any other significant medical or surgical history.  In an accompanying report of medical history, the Veteran did not raise any complaints concerning his upper and lower extremities and he again expressly denied any neuritis.  

After service, the Veteran filed a claim for service connection for unrelated disorders in November 2004.  At that time, he made no mention of having a neurological disorder related to service.  He filed his current claim for service connection in January 2006, indicating that he had neuropathy in the left arm.  He also reported that he had undergone surgery on the right arm and believed he also had symptomatology in both legs.  Subsequently, in June 2006, he filed a statement indicating that he was seeking service connection for acute and subacute peripheral neuropathy as a result of his service in Vietnam.  

In support of his claim, the Veteran submitted a July 2001 private treatment record written by S.F., M.D.  It was noted that the examiner had seen the Veteran approximately one year earlier, at which time it had been determined that there was severe median nerve compression and ulnar nerve compression in  both upper extremities.  It was noted that he had a previous carpal tunnel release.  However, no etiological opinion was provided and no history was given by the Veteran of having these symptoms during military service. 

VA clinical records reflect treatment beginning in January 2006.  At that time, the Veteran reported a past medical history of nerve surgery of the right elbow, right wrist and left wrist.  The assessment was ulnar neuropathy.  However, no etiological opinion was given. 

The Veteran was afforded a VA general examination in July 2006.  A past medical history of ulnar nerve transplant at the right elbow for ulnar neuropathy was noted.  It was observed that the Veteran had current symptoms of ulnar neuropathy of the left upper extremity.  He also had restless leg symptoms with some tingling sensation of the legs and an urge to move legs constantly.  The examiner observed that this was consistent with restless leg syndrome.  It was also noted that he had surgery on the dorsum of the right wrist, as well as bilateral carpal tunnel surgery.  On physical examination, there was sensory deficit over the ulnar nerve distribution of the left hand consistent with ulnar neuropathy.  Also noted were  a number of scars from bilateral carpal tunnel surgery.  However, no further opinion was provided.  Follow up VA treatment records continued to show an assessment of ulnar neuropathy.   

In statements of record and at the Board video conference hearing, the Veteran described his symptoms and reported that he was a jet mechanic in service, which required the use of his hands for various jobs.  After discharge from service, about a year and half later in late 1968 or early 1969, he worked for Southern California Gas Company.  He reported that he could not perform his duties because his hands would go numb.  He had been told that he was suffering from some type of nerve problems and was released from his job.  He also began experiencing problems with his legs getting cold in the last 10 or 15 years.  

Another VA examination was afforded in May 2009.  The claims file was reviewed.  The Veteran reported the same history as given in his other statements and hearing testimony, but added that his carpal tunnel release surgery was approximately in 1991.  After examining the Veteran, the examiner diagnosed bilateral carpal tunnel syndrome (which he noted was a form of peripheral neuropathy), and bilateral lower extremity peripheral neuropathy.  The examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's disabilities were caused by or a result of active service.  In support of his opinion, the examiner observed that there was no evidence in the service medical records of peripheral neuropathy symptoms.  In the separation physical examination, the Veteran stated no to having neuritis or other nerve issue.  Further, the Veteran stated that he developed carpal tunnel syndrome in 1968 or 1969, and lower extremity neuropathy symptoms about 10 years ago and both of these time frames are after he left the military service.  In an August 2010 addendum, the same examiner stated that after a brief interview with the Veteran and again reviewing the claims file, there was no new evidence to change the previous medical opinion.  The examiner again noted that there was nothing in service medical records and summarized the service examinations.  The examiner specifically discussed the normal neurological examination in December 1968, which was a year after leaving active duty.  

The Veteran here served in Vietnam during the applicable time period and is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).  Significantly, however, he does not have one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  Although acute and subacute peripheral neuropathy is one of the presumptive disabilities, there is no evidence of record to support the medical conclusion that the Veteran had acute or subacute peripheral neuropathy which manifested to a degree of 10 percent or more within a year of exposure to herbicides to warrant service connection under a presumptive theory of entitlement due to herbicide exposure.  Indeed, the first medical evidence of record concerning neurological symptoms is dated in 2001.  This record documented that the Veteran had neurological issues the year prior, which still would have been 33 years after discharge from service and almost 34 years after his return from Vietnam.  Even considering the Veteran's statements that he began having symptoms in 1968 or 1969, this time period was still over a year after he returned from Vietnam in December 1966 and was last exposed to herbicides.  The December 1968 service examination showed that the upper and lower extremities and neurological system were evaluated as normal and he expressly denied any symptoms at that time.  

The Board again notes that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  In fact, chronic persistent peripheral neuropathy has been expressly identified as not being included in the presumption for exposure to herbicides.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable with respect to this issue.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, the Board finds that there is no basis for awarding service connection for peripheral neuropathy and/or carpal tunnel syndrome of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities either under the one-year presumption for chronic diseases or on a nonpresumptive basis.  Service treatment records are silent with respect to any findings of neurological disorders of the upper and lower extremities and again, there is no medical evidence of an organic disease of the nervous system within one year of service.  Importantly, as discussed above, the December 1968 service examination found no neurologic abnormalities of the upper and lower extremities.  Additionally, there is no evidence of record directly linking the Veteran's peripheral neuropathy to herbicide exposure.  Importantly, the May 2009 VA examiner determined that the Veteran's  peripheral neuropathy and/or carpal tunnel syndrome of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities were not related to service.  Given that the examiner reviewed the claims file, took a thorough history from the Veteran, examined the Veteran, and provided a detailed rationale for this opinion, the Board finds this medical opinion to be of high probative value.  Significantly, there is no medical evidence of record refuting this opinion.  

Further, the Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously consideration and explicitly rejected the view that medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Similarly, the U.S. Court of Appeals for Veterans Claims has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the instant case, the Board does not find that neuropathy of the upper and lower extremities are subject to lay diagnosis, as medical tests are required to establish such an assessment.  Moreover, there was no diagnosis of record contemporaneous to the relevant timeframe at issue.  Finally, the Veteran has not clearly described relevant symptomatology dating back to service that supports the current diagnosis.  Thus, the criteria under Jandreau have not been met.  Thus, as the Veteran has not demonstrated that he has any medical expertise, he is not competent to diagnose such disability or provide an etiological opinion relating it to service.  Nevertheless, the Veteran is competent to say that he experienced subjective symptoms concerning his upper and lower extremities.  However, he has not provided any lay evidence of symptoms while in service or of a continuity of symptoms since service.  Rather, he has consistently reported that the symptoms referable to his upper extremities began after service in 1968 or 1969 and that his symptoms for his legs began up to 10 or 15 years ago.  Thus, while his contentions have been carefully considered, these contentions are outweighed by the medical evidence of record, specifically, the highly probative May 2009 VA examination with subsequent addendum.  

The Board sympathizes with the Veteran, recognizes his service in Vietnam, concedes his exposure to herbicides as a part of such service, and understands fully his contentions.  However, for the reasons outlined above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for peripheral neuropathy and/or carpal tunnel syndrome of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy and/or carpal tunnel syndrome of the bilateral upper extremities and peripheral neuropathy of the bilateral lower extremities is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


